        Case 1:18-cv-03501-JGK Document 252 Filed 06/03/19 Page 1 of 1




The Honorable John G. Koeltl
United States District Judge
United States District Court for the
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street New York, NY 1007-1312




June 3, 2019

Via ECF Re:
Democratic Nat'l Comm. v. Russian Federation, Case No. 18-cv-03501

Dear Judge Koeltl:

We represent Defendant Jared Kushner in the above-referenced action. Pursuant to Your Honor's
Individual Rule of Practice 2(G), Mr. Kushner respectfully requests oral argument on his motion
to dismiss all claims asserted against him in the Second Amended Complaint.



Respectfully submitted,

/s/ Christopher D. Man
Christopher D. Man

Christopher D. Man (pro hac)
CMan@winston.com
Winston & Strawn LLP
1700 K Street, NW
Washington, DC 20006
T: 1-202-282-5000
F: 1-202-282-5100



cc: All Counsel of Record (via ECF)
